Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 1 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 2 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 3 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 4 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 5 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 6 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 7 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 8 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                          Document     Page 9 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 10 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 11 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 12 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 13 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 14 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 15 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 16 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 17 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 18 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 19 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 20 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 21 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 22 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 23 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 24 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 25 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 26 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 27 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 28 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 29 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 30 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 31 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 32 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 33 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 34 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 35 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 36 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 37 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 38 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 39 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 40 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 41 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 42 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 43 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 44 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 45 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 46 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 47 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 48 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 49 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 50 of 51
Case 21-40010   Doc 18   Filed 01/29/21 Entered 02/02/21 13:51:17   Desc Main
                         Document      Page 51 of 51
